DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/469,525 filed on 06/13/2019 and Preliminary amendment filed on 09/18/2019. Claims 1-19 and 30 are pending in the office action
Claims 20-29 have been canceled.

Prior Art
Yeh et al., (U.S. Pub. 2016/0322850)
Yeh is considered as closes prior art to discloses a charging pad  (fig. 1, 11, fig. 2A-2B) configured to wirelessly transfer electrical power to a plurality of receiver devices (fig. 2B, fig. 3B, wireless receiving device 4), wherein the charging pad comprises: a power drive unit (fig. 2B and fig. 7, transmitter modules 32) comprising: a first oscillator configured to generate a first alternating current (AC) voltage signal having a first frequency (fig. 2B and fig. 7, 322); a first amplifier coupled to the first oscillator and configured to amplify the first AC voltage signal having the first frequency (fig. 2B and fig. 7, 323); a second oscillator  configured to generate a second AC voltage signal having a second frequency (fig. 2B and fig. 7, 322); and a second amplifier coupled to the second oscillator and configured to amplify the second AC voltage signal having the second frequency (fig. 2B and fig. 7, 32). 
As per claim 1 and 30: Yeh teaches individual power drive units (fig. 2B, transmitter modules 32) having its own oscillator, amplifier that does not meet the claim language as “single power drive unit”.  
Moreover, Yeh does not teach an adder configured to combine the amplified first AC voltage signal and the amplified second AC voltage signal; and a transmitting unit operatively coupled to the power drive unit and comprising: at least one first frequency coil tuned to the first frequency and configured to receive at least a portion of the amplified first AC voltage signal from the combined voltage signal and transmit the amplified first AC voltage signal having the first frequency; and at least one second frequency coil tuned to the second frequency and configured to receive at least a portion of the amplified second AC voltage signal from the combined voltage signal and transmit the amplified second AC voltage signal having the second frequency.
As per claim 10: Yeh does not teach the limitation, comprise: a bridge converter (216) configured to convert a DC voltage signal into a second AC voltage signal having a second frequency; an amplifier (218) coupled to the oscillator (214) and configured to amplify the first AC voltage signal having the first frequency; and a transformer (220) operatively coupled to the amplifier (218) and the bridge converter (216) and configured to combine the amplified first AC voltage signal and the second AC voltage signal.

Allowable Subject Matter
Claims 1-19 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the limitation, comprise:
As per claims 1 and 30: an adder configured to combine the amplified first AC voltage signal and the amplified second AC voltage signal; and a transmitting unit operatively coupled to the power drive unit and comprising: at least one first frequency coil tuned to the first frequency and configured to receive at least a portion of the amplified first AC voltage signal from the combined voltage signal and transmit the amplified first AC voltage signal having the first frequency; and at least one second frequency coil tuned to the second frequency and configured to receive at least a portion of the amplified second AC voltage signal from the combined voltage signal and transmit the amplified second AC voltage signal having the second frequency.
As per claim 10: a bridge converter configured to convert a DC voltage signal into a second AC voltage signal having a second frequency; an amplifier coupled to the oscillator and configured to amplify the first AC voltage signal having the first frequency; and a transformer operatively coupled to the amplifier and the bridge converter and configured to combine the amplified first AC voltage signal and the second AC voltage signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851